Per Curiam.

Defendant, James N. Coleman, was found guilty by a jury in the Court of Common Pleas on an indictment charging three counts of burglary and three counts of grand larceny and appeals from the judgment entered thereon to this court on questions of law.
A careful reading of the bill of exceptions discloses ample evidence to support the conclusions (1) that the police officers had probable cause and reasonable grounds to believe that the law was being violated to justify searching the wife’s automobile without a search warrant, and (2) that the search of the storeroom in no way violated defendant’s rights, the defendant having relinquished occupancy of the same prior thereto. We also determine and hold that the defendant was accorded a fair trial and that no error prejudicial to his substantial rights intervened in the trial of the cause.
U. S. v. One 1941 Oldsmobile Sedan, 158 Fed. (2d), 818; Carroll v. U. S., 267 U. S., 132; Abel v. U. S., 362 U. S., 217; Section 2945.83, Eevised Code.
Judgment affirmed.
Exceptions. Order see journal.
Kovachy, P. J., Skeel and Hurd, JJ., concur.